 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 1st 2007 by and
between Partner Reinsurance Company Ltd., a company incorporated under the laws
of Bermuda (the "Company"), and Costas Miranthis (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to memorialize the terms of employment of the
Executive as Deputy CEO PartnerRe Global; and
 
WHEREAS, the Executive is willing to serve the Company on the terms and
conditions herein provided.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 1.           EMPLOYMENT
 
The Company agrees to employ the Executive and the Executive agrees to serve the
Company on the terms and conditions set forth herein.
 
 2.           EFFECTIVE DATE
 
This Agreement shall be effective, and the Executive's employment as
contemplated hereunder shall commence (subject to any immigration
considerations), as of September 1, 2007 (the “Effective Date”).
 
 3.           POSITION AND DUTIES
 
 
(a)
The Executive shall serve as Deputy CEO of PartnerRe Global and shall report
directly to the Chief Executive Officer of the PartnerRe Global (“CEO PartnerRe
Global”).  The Executive shall perform such duties and exercise such supervision
and powers over and with regard to the business of the Company as are consistent
with such position, as well as such other reasonable duties and services
consistent with such position with a multi-national reinsurance company as may
be prescribed from time to time by the CEO PartnerRe Global of the
Company.    The Executive’s performance of any duties and responsibilities shall
be conducted in a manner consistent with all Company policies and any other
reasonable guidelines provided to the Executive by the CEO PartnerRe Global.

 
 
(b)
Except during customary vacation periods and periods of illness, the Executive
shall, during his employment hereunder, devote substantially his full business
time and attention to the performance of services for the Company.

 
 4.           PLACE OF PERFORMANCE
 

--------------------------------------------------------------------------------


 
In connection with the Executive's employment by the Company, the Executive
shall generally perform his duties in Ireland except for reasonably necessary
travel on the Company's business and in connection with the performance of his
duties hereunder, or may perform his duties hereunder at such places as are
mutually agreed upon with the CEO PartnerRe Global.
 
 5.           COMPENSATION AND RELATED MATTERS
 
(a)
Base Salary. During the term of this Agreement, the Company shall pay to the
Executive a base salary at an aggregate initial rate as further detailed in the
attached Schedule, which shall be approved by the Compensation Committee of the
Board (the "Compensation Committee") (which salary, as adjusted from time to
time, is referred to herein as "Base Salary").  Base Salary shall be paid in
equal installments in accordance with normal payroll practices of the Company
but not less frequently than monthly.  Base Salary may be increased (but not
decreased) annually at the discretion of the Compensation Committee.  Base
Salary payments (including any increased Base Salary payments) hereunder shall
not in any way limit or reduce any other obligation of the Company hereunder,
and no other compensation, benefit or payment hereunder shall in any way limit
or reduce the obligation of the Company to pay the Executive's Base Salary
hereunder.

 
 
(b)
Annual Incentive. During the term of the Executive’s employment hereunder, the
Executive will be entitled to receive annual incentive compensation in an amount
for the Company’s fiscal year determined in the sole discretion of the
Compensation Committee in accordance with the Company’s Annual Incentive
Guidelines.

 
 
(c)
Equity. The Executive will be eligible to participate in the equity plans of the
Company (the "Plans"). The Executive shall receive equity awards at the sole
discretion of the Compensation Committee and in accordance with, and subject to,
the terms of the Plans, and any agreement executed by the Executive in
connection therewith.

 
 
(d)
Expenses.  During the term of this Agreement, the Executive shall be entitled to
receive prompt reimbursement from the Company of all reasonable expenses
incurred by the Executive in promoting the business of the Company and in
performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of, the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company from time to time.

 
 6.           TERMINATION
 
The Executive's employment hereunder may be terminated under the following
circumstances, subject to the effective "Date of Termination" described in
Section 6(e) hereof:
 
2

--------------------------------------------------------------------------------


 
(a)           Death, Disability or Retirement.
 
 
(i)
The Executive's employment hereunder shall terminate upon his death.

 
 
(ii)
If the Executive shall have qualified for long-term disability benefits under
any long-term disability insurance arrangement in which he is participating and
the Executive qualifies for the Company’s long-term disability benefit, then the
Company may at any time after the date of such qualification, give to the
Executive a Notice of Termination (as defined in Section 6(d) hereof) of the
Executive's employment hereunder and the Executive's employment hereunder shall
terminate on the date provided in Section 6(e) hereof.

 
 
(iii)
The Executive's employment hereunder shall terminate upon his retirement.
Retirement shall be defined by the policy in place in the Executive’s country of
employment.



 
(b)
Termination by the Company. The Company may terminate the Executive's employment
hereunder i) with Cause at any time or ii) without cause by providing
six  months written notice to the Executive.  For purposes of this Agreement,
the Company shall have "Cause" to terminate the Executive's employment hereunder
upon (A) the engaging by the Executive in serious negligence or willful
misconduct which is demonstrably injurious to the Company and its subsidiaries
on a consolidated basis, or (B) the conviction of the Executive of a serious
criminal act. For purposes of this paragraph, no act, or failure to act, on the
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 
 
(c)
Termination by the Executive.  The Executive may terminate his employment
hereunder i) with Good Reason at any time or ii) without Good Reason by
providing six months written notice to the Company. Non-renewal of this contract
by the Executive shall be considered to be termination without Good Reason
except where the Executive becomes eligible for retirement as defined in Section
6(a)(ii) during the Extension Period. For purposes of this Agreement, "Good
Reason" shall mean (A) a failure by the Company to comply with any material
provision of this Agreement (B) the assignment to the Executive by the Company
of duties inconsistent with the Executive's position, authority, duties,
responsibilities or status with the Company as in effect immediately after the
date of execution of this Agreement including, but not limited to, any reduction
whatsoever in such position, authority, duties, responsibilities or status, or a
change in the Executive's titles as then in effect, except in connection with
the termination of his employment on account of his death, disability, or for
Cause, (C) any reduction in Base Salary or benefits without the Executive's
prior written consent, (D) any other material change in the conditions of
employment or (E)

 
3

--------------------------------------------------------------------------------


 
 
 
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of subsection
6(d) hereof

 
 
(d)
Notice of Termination.   Any termination of the Executive's employment by the
Company or by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and the Date of Termination
and shall set forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated.

 
 
(e)
Date of Termination.  "Date of Termination" shall mean (i) if the Executive's
employment is terminated by his death, the date of his death, (ii) if the
Executive's employment is terminated by disability pursuant to Section 6(a) (ii)
hereof, the date specified in the Notice of Termination, (iii) if the
Executive's employment is terminated by the Company without Cause or by the
Executive without Good Reason, the date specified in the Notice of Termination
which shall be not less than six months after such Notice is delivered, (iv) if
the Executive’s employment is terminated by the Company for Cause or if the
Executive voluntarily terminates his employment with Good Reason, the date
specified in the Notice of Termination which can be immediate.

 
(f)
Payment in lieu of notice. In lieu of providing notice of termination of
employment in accordance with section 6d and 6e of this Agreement, the Company
may, at its discretion pay the Executive a sum equal to the wages and
remuneration and confer on him all other benefits that would have been due up to
the expiry of the Date of Termination.



 
 7.           COMPENSATION UPON TERMINATION
 
In the event that the Executive’s employment is terminated, the provisions of
this Section 7 shall determine the Executive’s entitlement to compensation and
benefits in connection with and subsequent to such termination.
 
(a)
Upon retirement the Company shall pay the Executive (i) all accrued salary and
benefits through the Date of Termination (ii) a pro rata annual incentive for
the fiscal year in which the Date of Termination occurs, based on the average
annual incentive  received by the Executive for the three calendar years prior
to the Date of Termination under Section 5(b), and the number of days elapsed in
the current fiscal year as of the Date of Termination and (iii) any other
benefits that may be approved by the Board. All equity awards will be treated in
accordance with the terms laid down in the Equity Award Agreements.

 
 
4

--------------------------------------------------------------------------------


 
 
(b)
If (i) the Company terminates the employment of the Executive under Section 6
(b) for Cause, or (ii) the Executive terminates employment without Good Reason,
the Executive shall be paid all accrued salary and benefits through the Date of
Termination and the Company shall have no further obligations to the Executive
after the Date of Termination.

 
 
(c)
If the Executive’s employment terminates for any reason other than those reasons
described in subsection (a) or (b) of this Section 7:  (i) the Executive shall
continue to receive his Base Salary from the Company at the rate in effect
hereunder on the Date of Termination periodically, in accordance with the
Company's prevailing payroll practices, for 6 months (the “Severance Period”)
(ii) 1/12th of the average annual incentive  received by the Executive for the
three calendar years prior to the Date of Termination under Section 5(b) or such
lesser number of years immediately preceding the Date of Termination for which
the Executive shall have received an annual incentive  from the Company, or if
there are no such years, the annualized target incentive  of the year in which
the Date of Termination occurs shall be paid to the Executive by the Company for
each full calendar month for the duration of the Severance Period (iii) all
vested options granted to the Executive under the Plans will remain exercisable
for the duration of the Severance Period or until expiration whichever is sooner
(iv) all deliver restrictions on vested equity awards granted to the Executive
under the Plans will be lifted (v) and any portion of an equity award  granted
to the Executive that would either vest or become exercisable in accordance with
its terms during the Severance Period shall so vest or become so exercisable and
notwithstanding any provisions of the Plans or the Equity Award Agreement to the
contrary shall remain exercisable for the duration of the Severance Period or
until expiration whichever is sooner  (vi) the Housing Allowance shall be paid
to the Executive for the period ending on the earlier of the date the Executive
leaves Zurich or 3 months after the date of Termination and (vii) the Executive
and his beneficiaries, as applicable, shall continue to be eligible to
participate in the Company’s health and welfare plans on the same basis as an
active employee of the Company for the duration of the Severance Period or, if
shorter, until the Executive becomes entitled to participate in or receive
coverage under health and welfare plans of a subsequent employer.  In addition,
the Executive shall be paid (i) all accrued salary and benefits through the Date
of Termination and (ii) a pro rata annual incentive for the fiscal year in which
the Date of Termination occurs, based on the average annual incentive received
by  the Executive for the three calendar years prior to the Date of Termination
under Section 5(b) or such lesser number of years immediately preceding the Date
of Termination for which the Executive shall have received an annual incentive
from the Company, or if there are no such years, the annualized target incentive
of the year in which the Date of Termination occurs, and the number of days
elapsed in the current fiscal year as of the Date of Termination.  Except as
provided in this Section 7(c) and in Sections 7 (d) and (e) hereof, the Company
shall have no further obligations to the Executive after the Date of
Termination.

 
5

--------------------------------------------------------------------------------


 
 
(d)
Notwithstanding the foregoing, if the Executive’s employment terminates for any
reason other than those reasons described in sub section (a) or (b), of this
Section 7 in connection with a Change of Control as defined in Section 20, the
provisions of Section 20 shall govern.

 
 
(e)
Upon any termination of the Executive's employment hereunder, the Company will
allow the Executive to receive all accrued benefits to which the Executive was
entitled under the provisions of the Benefit Plans, and the Company shall have
no further obligations to the Executive, except as may be provided under the
express terms of this Agreement or of any such Benefit Plans or under the
express terms of any option agreements entered into during the term of this
Agreement, or in accordance with the survivorship provisions of Section 14 of
this Agreement.





 8.           INDEMNIFICATION
 
The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding) by the laws of
Bermuda, as in effect at the time of the subject act or omission; and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its directors and
officers, against all costs, charges and expenses whatsoever incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he (or his legal representatives or other successors
and heirs) may be made a party by reason of his being or having been a director,
officer or Executive of the Company or any of its subsidiaries.  If any action,
suit or proceeding is brought or threatened against the Executive in respect of
which indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and the Company shall assume the defense thereof
and the employment of counsel and payment of all fees and expenses, provided
however, that if a conflict of interest exists between the Company and the
Executive such that it is not legally practicable for the Company to assume the
Executive’s defense, the Executive shall be entitled to retain separate counsel
reasonably acceptable to the Company at the Company’s expense.
 
 9.           TAXES
 
The Company shall deduct all taxes required by law in the place of employment
from all amounts payable under this Agreement.
 
10.           CONFIDENTIALITY
 
Unless otherwise required by law or judicial process, the Executive shall retain
in confidence after termination of the Executive's employment with the Company
pursuant to this Agreement all confidential information known to the Executive
concerning the
 
 
6

--------------------------------------------------------------------------------


 
Company and its business for the shorter of (i) one year following such
termination or (ii) until such information is publicly disclosed by the Company
or otherwise becomes publicly disclosed other than through the Executive's
actions. Violation by the Executive of this clause will give the Company the
right to immediately terminate all future severance payments including any post
termination exercise periods.
 
11.          COVENANTS NOT TO COMPETE OR INTERFERE
 
In consideration of the benefits and entitlements provided by this Agreement the
Executive agrees that, during his employment hereunder and for the duration of
the Severance Period he will not, other than on behalf of the Company, directly
or indirectly, as a sole proprietor, agent, broker or intermediary, member of a
partnership, or stockholder, investor, officer or director of a corporation, or
as an employee, agent, associate or consultant of any person, firm or
corporation:
 
 
(a)
Solicit or accept business (i) from any clients of the Company or its
affiliates, (ii) from any prospective clients whose business the Company or any
of its affiliates is in the process of soliciting at the time of the Executive's
termination, or (iii) from any former clients which had been doing business with
the Company within one year prior to the Executive's termination;

 
 
(b)
Solicit any employee of the Company or its affiliates to terminate such
employee's employment with the Company; or

 
 
(c)
Nothing contained in this Section shall prohibit the Executive from making
investments in or from serving as an officer or employee of a firm or
corporation which is not directly or indirectly engaged in the same type of
business as the Company.

 
It is the desire and intent of the parties that the provisions of this Section
11 shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 11 shall be
adjudicated to be invalid or unenforceable, this Section 11 shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 11 in the particular jurisdiction in which such adjudication is
made.  The Executive acknowledges that he has received good and valuable
consideration for the non-competition obligation contained in this Section 11.
Violation by the Executive of any of the Covenants will give the Company the
right to immediately terminate all future severance payments including any post
termination exercise periods.
 
12.           SUCCESSORS; BINDING AGREEMENT
 
 
(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives or
heirs.

 
7

--------------------------------------------------------------------------------


 
 
(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 
 
(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company (a "Successor Company") to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided, however, that no such succession shall relieve the Company of its
obligations hereunder unless the assumption of this Agreement by a Successor
Company is approved in writing by the Executive.

 
 13.         NOTICE
 
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:
 
           If to the Executive:
At the address maintained in the Company’s employment records.


 
If to the Company:
Partner Reinsurance Company Ltd.
Attn:  Chief Executive Officer
Wellesley House
90 Pitts Bay Road
Pembroke  HM 08
Bermuda
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
14.           GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Bermuda, without regard to the principles of conflict of
laws.  The Executive submits to the non-exclusive jurisdiction of Bermuda in
respect of matters arising hereunder.



15.           SURVIVORSHIP
 
The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Sections 5 through 8
and 10 through 12
 
8

--------------------------------------------------------------------------------


 
of this Agreement, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
 
16.           ARBITRATION
 
Should any dispute arise in connection with this agreement the aggrieved party
may submit a notice of arbitration to the other party in accordance with the
Bermuda Conciliation and Arbitration Act 1993. Procedures shall be governed by
the UNCITRAL arbitration rules. The number of arbitrators shall be one.  If the
parties cannot agree on the identity of the sole arbitrator within 7 days of the
delivery of the notice of arbitration then the appointing authority shall be the
nominating committee of the Chartered Institute of Arbitrators, Bermuda Branch.
The place of arbitration shall be Bermuda and the language of the arbitration
shall be English. Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The costs of the arbitrator
shall be borne by the Company and each party shall bear its own legal fees and
expenses.  The arbitral award shall be in writing, shall state reasons for the
award, and shall be final and binding on the parties.  The arbitrator shall have
the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation the issuance of
an injunction.  However, either party may, without inconsistency with the
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive.
 
17.           MISCELLANEOUS
 
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties respecting the employment by the Company of the
Executive or respecting the employment by the Company of the Executive other
than the provisions of any Plan or Benefit Plan or award or other instrument
entered into thereunder.  The parties further agree that the provisions of this
Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the parties
hereto.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The form and timing of all payments under this Agreement shall
be made in a manner which complies with all applicable laws, rules and
regulations. Except as set forth in the Plans, Equity Award Agreements or
Benefit Plans, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.  The validity,
interpretation,
 
9

--------------------------------------------------------------------------------


 
construction and performance of this Agreement shall be governed by the laws of
Bermuda without giving effect to the conflict of laws principles thereof.
 
18.           VALIDITY
 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect.
 
19.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
20.           CHANGE OF CONTROL
 
The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee in November 2004, or such amendment thereto, shall apply
to the Executive.  The CIC Policy shall be incorporated in this contract and
shall be binding on the Executive as if such CIC Policy were contained herein
verbatim.

 
IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.
 
PARTNER REINSURANCE COMPANY LTD.
 



  Date:  September 26, 2007                  
Name: Costas Miranthis
Signature:
/s/ Costas Miranthis    
Title:   Deputy CEO, Global
     


 

  Date:  September 26, 2007                  
Name: Patrick Thiele
Signature:
/s/ Patrick Thiele    
Title:  President and CEO
     


 
10

--------------------------------------------------------------------------------


 
Schedule


Costas Miranthis
Deputy CEO, Global


Annual Salary:
US$515,000, delivered in Swiss Francs at the agreed exchange rate.
Annual Incentive:
Target 100%.
School Fees:
100% of actual school fees incurred in Switzerland for first 3 academic years
Housing Allowance:
Swiss Franc equivalent of US$140,000  per year for 3 years commencing on 1 July
2007. Executive retains any underspend if actual housing costs fall below
US$140,000.
Relocation allowance:
US$20,000, net of applicable taxes
Annual tax filing assistance:
Actual costs incurred in filing tax returns in Switzerland and Ireland
Tax planning advice:
Actual one off costs incurred for personal financial planning capped at
US$6,000.
Contribution to Retirement Plan:
Employer contribution equal to 15% of annual salary, inclusive of contributions
into the Swiss Pension Plan.  The excess contribution over and above the Swiss
Pension Plan contributions’ will be paid into the Bermuda Pension Plan.
Tax:
Company pays all Irish income tax, Irish social security and Swiss Social
Security contributions payable as a consequence of employment in Ireland
   
Life insurance:
3 times annual salary.
   
Health Care Benefits
Executive and Family Members

 

 
11

--------------------------------------------------------------------------------


 